Case 1:16-cv-00056-ER Document 144 Filed 11/19/18 Page 1 of 2 PageID #: 8713




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


SMITH INTERNATIONAL, INC.,

              Plaintiff,
       V.                                              Civ. A. No. 16:56-ER

BAKER HUGHES, A GE COMPANY, LLC,

              Defendant.


                      PLAINTIFF SMITH INTERNATIONAL INC.’S
                     NOTICE OF DEPOSITION OF STEVE RADFORD

       PLEASE TAKE NOTICE that Plaintiff Smith International, Inc., will take the deposition of

Steve Radford pursuant to Rule 30 of the Federal Rules of Civil Procedure. The deposition shall

commence at 9:00 a.m. MST on November 30, 2018 at the offices of TraskBritt, 230 South 500 East,

Suite 300, Salt Lake City, UT 84102.

       The deposition will be taken before an officer authorized to administer oaths, stenographically

recorded and videotaped, and otherwise in accordance with the Federal Rules of Civil Procedure, will

continue from day to day thereafter until completed.




                                                  1
Case 1:16-cv-00056-ER Document 144 Filed 11/19/18 Page 2 of 2 PageID #: 8714




DATED: November 19, 2018              Respectfully submitted,

                                      /s/John C. Phillips, Jr.
                                      John C. Phillips, Jr. (No. 110)
                                      Megan C. Haney (No. 5016)
                                      PHILLIPS, GOLDMAN, MCLAUGHLIN
                                      & HALL, P.A.
                                      1200 North Broom Street
                                      Wilmington, Delaware 19806-4204
                                      Telephone: (302) 655-4200
                                      Facsimile: (302) 655-4210
                                      jcp@pgmhlaw.com
                                      mch@pgmhlaw.com

                                      ATTORNEYS FOR PLAINTIFF
                                      SMITH INTERNATIONAL, INC.




                                      2
